Exhibit 21.1 List of subsidiaries of Dolphin Digital Media, Inc. (“Dolphin”). NAME OF ENTITY STATE OF INCORPORATION EMPLOYER IDENTIFICATION NUMBER PERCENTAGE OWNED BY DOLPHIN HIDING DIGITAL PRODUCTIONS LLC FLORIDA N/A 100% RED BOOK DIGITAL PRODUCTIONS LLC FLORIDA N/A 100% CYBERGEDDON PRODUCTIONS LLC FLORIDA 45-4716072 100% HANK PRODUCTIONS LLC FLORIDA N/A 100% BOTR PRODUCTIONS LLC FLORIDA 46-2375665 100% MILLENIUM KISS PRODUCTIONS LLC FLORIDA 46-2599979 100% DOLPHIN SB PRODUCTIONS LLC FLORIDA 47-2546805 100% DOLPHIN KIDS CLUBS LLC FLORIDA 46-2527415 75% CLUB CONNECT LLC FLORIDA 46-3543314 100% owned by Dolphin Kids Clubs LLC
